


110 HR 258 IH: Traffic Stops Along the Border

U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 258
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2007
			Ms. Jackson-Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the collection of data on traffic
		  stops.
	
	
		1.Short titleThis Act may be cited as the
			 Traffic Stops Along the Border
			 Statistics Study Act of 2007.
		2.Attorney General
			 study
			(a)Study
				(1)In
			 generalThe Attorney General shall conduct a nationwide study of
			 stops for traffic violations by law enforcement officers.
				(2)Initial
			 analysisThe Attorney General shall perform an initial analysis
			 of existing data, including complaints alleging, and other information
			 concerning, traffic stops motivated by race and other bias.
				(3)Data
			 collectionAfter completion of the initial analysis under
			 paragraph (2), the Attorney General shall gather the following data on traffic
			 stops from a nationwide sample of jurisdictions, including jurisdictions
			 identified in the initial analysis:
					(A)The traffic
			 infraction alleged to have been committed that led to the stop.
					(B)Identifying
			 characteristics of the driver stopped, including the race, gender, ethnicity,
			 and approximate age of the driver.
					(C)Whether
			 immigration status was questioned, immigration documents were requested, or an
			 inquiry was made to the Immigration and Naturalization Service with regard to
			 any individual in the vehicle and whether any individual in the vehicle was
			 turned over to immigration officials.
					(D)The number of
			 stops conducted within 25 miles of the United States border with Mexico
			 compared with the number of stops conducted within 25 miles of the United
			 States border with Canada.
					(E)The number of
			 individuals in the stopped vehicle.
					(F)Whether a search
			 was instituted as a result of the stop and whether consent was requested for
			 the search.
					(G)Any alleged
			 criminal behavior by the driver that justified the search.
					(H)Any items seized,
			 including contraband or money.
					(I)Whether any warning
			 or citation was issued as a result of the stop.
					(J)Whether an arrest
			 was made as a result of either the stop or the search and the justification for
			 the arrest.
					(K)The duration of the
			 stop.
					(b)Reporting
				(1)Initial
			 analysisNot later than 120 days after the date of enactment of
			 this Act, the Attorney General shall report the results of its initial analysis
			 under subsection (a)(2) to Congress and make such report available to the
			 public, and identify the jurisdictions for which the study is to be
			 conducted.
				(2)Data
			 collectionNot later than 2 years after the date of enactment of
			 this Act, the Attorney General shall report the results of the data collected
			 under subsection (a)(3) to Congress, a copy of which shall also be published in
			 the Federal Register.
				3.Grant
			 programIn order to complete
			 the study described in section 2, the Attorney General may provide grants to
			 law enforcement agencies to collect and submit the data described in section 2
			 to the appropriate agency as designated by the Attorney General.
		4.Limitation on use
			 of dataInformation released
			 pursuant to section 2 shall not reveal the identity of any individual who is
			 stopped or any law enforcement officer involved in a traffic stop.
		5.DefinitionFor purposes of this Act, the term
			 law enforcement agency means an agency of a State or political
			 subdivision of a State, authorized by law or by a Federal, State, or local
			 government agency to engage in or supervise the prevention, detection, or
			 investigation of violations of criminal laws.
		6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
